Citation Nr: 1529664	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2014.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

This matter was remanded by the Board in April 2014.

In a May 2015 statement, the Veteran's representative requested a hearing before the Board at a local VA office.  However, as indicated above, the Veteran has already been afforded a Board hearing before the undersigned Acting Veterans Law Judge in March 2014.  VA regulations provide that, upon request, an appellant is entitled to a hearing before the Board, subject to certain limitations, to include that only one hearing before the Board will be conducted.  38 C.F.R. § 20.1507(b)(1) (2014).  Therefore, as the Veteran has already been afforded his one hearing before the Board in March 2014, the Board denies the May 2015 request for a second Board hearing.  

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2014 remand, the Board instructed the AOJ to obtain all of the Veteran's pertinent VA treatment records, including from the Cheyenne VA Medical Center (VAMC), that had not yet been associated with the evidentiary record.  On remand, the AOJ associated treatment records dated May 2010 to December 2011 with the VBMS file.  The January 2015 supplemental statement of the case lists those treatment records as evidence, and further states that VA treatment records from the Cheyenne VAMC were electronically reviewed; however, it does not indicate the date(s) of those records, and any other records are not associated with the evidentiary record for Board review.  A May 2010 VA primary care note from the Fort Collins Community Based Outpatient Clinic indicates that the Veteran's last medical visit was in 1999 for right knee pain.  On remand, the AOJ should obtain all outstanding VA treatment records relevant to the Veteran's bilateral knee disability from his separation in active duty service in January 1985 to present, and associate them with the evidentiary record.

Per the Board's April 2014 remand instructions, the AOJ made a new request for the Veteran's service treatment records from 1980 through 1995.  See August 2014 e-mail; July 2014 email; June 2014 email.  In October 2014, the Records Management Center responded that no further service treatment records are available for the Veteran.  However, the Veteran has consistently stated that he injured his knees on an obstacle course at Travis Air Force Base in June or July 1984 while participating in the Peacekeeper Challenge.  See, e.g., December 2014 VA examination report; March 2014 videoconference hearing testimony; October 2011 substantive appeal; December 2010 notice of disagreement; June 2010 VA orthopedic surgery consultation note; May 2010 Veteran statement; May 2010 VA primary care history and physical note.  Performance evaluation reports contained in the Veteran's available service personnel records dated in 1983 and 1984 corroborate that the Veteran was selected to take part in the Peacekeeper Challenge.  On remand, the AOJ should make appropriate efforts to obtain any treatment records for the Veteran from the hospital at Travis Air Force Base from June or July 1984.

Finally, per the Board's April 2014 remand instructions, the Veteran was afforded a VA examination in December 2014.  The VA examiner noted the Veteran's report regarding the in-service injury to his knees.  However, the VA examiner opined that it is less likely than not the Veteran's current bilateral meniscal tears and osteoarthritis are related to the in-service injury because there are no records to verify that an in-service injury occurred.  The Board finds the examiner's opinion inadequate because the examiner did not address the Veteran's contentions regarding his in-service injury, or his continuity of bilateral knee symptoms since his active duty service.  On remand, an addendum VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any treatment records for the Veteran from the hospital on Travis Air Force Base dated in June or July 1984.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all of the Veteran's outstanding relevant VA treatment records, to include from any VA facilities in Colorado, Wyoming, and/or Minnesota, from his separation from active duty service in January 1985 to present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2014 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current bilateral knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

For each current knee disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current knee disability was incurred in, is related to, or otherwise caused by the Veteran's active duty service?

For the purposes of the opinion being sought, the VA examiner should specifically address the Veteran's consistent reports that he injured both knees while participating in an obstacle course in the Peacekeeper Challenge during service.  The examiner should note that the Veteran's available service personnel records confirm that he was selected to be a member of the Peacekeeper Challenge team in 1983 and 1984.

Finally, the examiner should also specifically address the Veteran's reports that he has experienced knee pain, swelling, and instability since his active duty service.  See, e.g., May 2010 Veteran statement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

